Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
Response to Amendment and Arguments
The amendment filed 09/17/2021 has been entered. Claims 1-20 are currently pending in this application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant's representative, Mr. Akihiro Yamazaki (Reg. No. 46155) on 11/05/2021.
The application has been amended as follows:
1. (Currently Amended) A light control sheet, comprising: 
a light transmissive resin substrate; and 
a light control layer formed on the light transmissive resin substrate, 
, each of the first and second surface-treated layers includes at least one of a hard coat layer and a diffusion prevention layer, and the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze value after the structure is kept for 100 hours at a temperature of 85°C and a relative humidity of 85% is less than 2%.
2. (Currently Amended) The light control sheet according to claim 1, wherein each of the first and second surface-treated layers is [[a]]the hard coat layer.
4. (Currently Amended) The light control sheet according to claim 1, wherein each of the first and second surface-treated layers is [[a]]the diffusion prevention layer that prevents diffusion of low-molecular weight impurities from the light transmissive resin sheet.
6. (Currently Amended) A light control sheet, comprising: 
a light transmissive resin substrate; and 
a light control layer formed on the light transmissive resin substrate, 
wherein the light control layer includes a liquid crystal layer and a plurality of electrode layers sandwiching the liquid crystal layer, and the light transmissive resin substrate includes a light and directly contacting one of the electrode layers such that and the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze value after the structure is kept for 100 hours at a temperature of 85°C and a relative humidity of 85% is less than 2%.
15. (Cancelled)
16. (Currently Amended) The light control sheet according to claim [[15]]1, wherein each of the first and second surface-treated layers includes the hard coat layer, and the hard coat layer is a cured product of a photocurable resin or a cured product of a thermosetting resin.
17. (Currently Amended) The light control sheet according to claim [[15]]1, wherein each of the first and second surface-treated layers includes the diffusion prevention layer, and the diffusion prevention layer is a crosslinked product of a composition including at least one polymer selected from the group consisting of an acrylic polymer, a polyester, a polyurethane, and a polyvinyl alcohol, and the at least one polymer has a functional group that forms a crosslinked structure.
20. (Currently Amended) The light control sheet according to claim [[15]]2, wherein the light transmissive resin substrate includes the light transmissive resin sheet comprising polyethylene naphthalate or polyimide.
21. (New) The light control sheet according to claim 4, wherein the light transmissive resin substrate includes the light transmissive resin sheet comprising polyethylene naphthalate or polyimide.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed.

The following is an examiner's statement of reasons for allowance:
None of the prior art of record discloses or suggests all the combination of a light control sheet as set forth in claims 1-14 and 16-21.
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest a light control sheet, comprising a light transmissive resin substrate and a light control layer, wherein the light control layer includes a liquid crystal layer and a pair of electrode layers sandwiching the liquid crystal layer, the light transmissive resin substrate includes a light transmissive resin sheet and a plurality of surface-treated layers having a barrier property such that the light transmissive resin sheet has a first surface facing the light control layer and a second surface opposite to the first surface and that the plurality of surface-treated layers includes a first surface-treated layer formed on the first surface of the light transmissive resin sheet and a second surface-treated layer formed on the second surface of the light transmissive resin sheet, wherein “the light transmissive resin substrate is bonded to a surface of the light control layer such that the first surface-treated layer is interposed between the light control layer and the light transmissive resin sheet and prevents diffusion of low-molecular weight impurities into the light control layer, each of the first and second surface-treated layers includes at least one of a hard coat layer and a diffusion prevention layer, and the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze value after the structure is kept for 100 hours at a temperature of 85°C and a relative humidity of 85% is less than 2%” in combination with the other required elements of the claim. 
Claims 2-5, 11-13, 16-17 and 19-21 are allowable due to their dependency.
The most relevant reference, Yokinobu (US 2010/0304048, at least [0108-0110]) in view of Lim (US 2017/0369712, at least [0053, 0048, 0032]) only discloses a light control sheet, comprising a light transmissive resin substrate and a light control layer, wherein the light control layer includes a liquid crystal layer and a pair of electrode layers sandwiching the liquid crystal layer, the light transmissive resin substrate includes a light transmissive resin sheet and a plurality of surface-treated layers having a barrier property such that the light transmissive resin sheet has a first surface facing the light control layer and a second surface opposite to the first surface and that the plurality of surface-treated layers 
Hosaka (US 2019/0049797), Yanagida (US 2006/0152649) and Hanada (US 6171663) are also silent as of the specific limitation in combination with the other required elements of the claim.

Regarding claim 6, the prior art of record, taken along or in combination, fails to disclose or suggest a light control sheet comprising a light transmissive resin substrate and a light control layer, wherein the light control layer includes a liquid crystal layer and a plurality of electrode layers sandwiching the liquid crystal layer, and the light transmissive resin substrate includes a light transmissive resin sheet, wherein “the light transmissive resin sheet comprising polyethylene naphthalate or polyimide and directly contacting one of the electrode layers such that and the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze 
Claims 7-10, 14 and 18 are allowable due to their dependency.
The most relevant reference, Hosaka (US 2019/0049797, at least [0014, 0186-0286], Tables 5-6) only discloses a light control sheet comprising a light transmissive resin substrate and a light control layer, wherein the light control layer includes a liquid crystal layer and a plurality of electrode layers sandwiching the liquid crystal layer, and the light transmissive resin substrate includes a light transmissive resin sheet such that the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze value after the structure is kept for 100 hours at a temperature of 85°C and a relative humidity of 85% is less than 2%. However Hosaka does not teach or suggest that the combination of “the light transmissive resin sheet comprising polyethylene naphthalate or polyimide and directly contacting one of the electrode layers such that and the electrode layers and the light transmissive resin substrate form a structure in which an amount of increase in haze value after the structure is kept for 100 hours at a temperature of 85°C and a relative humidity of 85% is less than 2%”in combination with the other required elements of the claim.
Lim (US 2017/0369712), Yokinobu (US 2010/0304048), Yanagida (US 2006/0152649) and Hanada (US 6171663) are also silent as of the specific limitation in combination with the other required elements of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.




/Shan Liu/
Primary Examiner, Art Unit 2871